DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Claim Status
Claims 1-6, 8-18 and 20 have been amended.  Claim 7 has been canceled.  Claims 1-6 and 8-20 are presented for examination, with claims 1, 10 and 16 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 101
Applicant’s amendment/argument with regard to rejection of claims 1-6 and 8-20 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
Claim 1 is to a process, but requires further analysis to make an eligibility determination.  The amended claim 1 recites “one or more rules … to determine matches”; however, Applicant has not demonstrated how the one or more rules used in a process specifically designed to achieve an improved technological result in conventional industry practice.   Further, the recited “processor” is a generic computer component to simply perform the generic computer functions of: storing, classifying, mapping, and migrating, that do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 10 and 16
             Independent claims 1, 10 and 16 recites, 
storing information and database parameters about a plurality of source databases from a source system, the database parameters comprising a location, a security zone, and processor information for the source databases;
classifying each of the plurality of source databases to one of a plurality of predetermined database sizes based on the stored information and database parameters, wherein the classifying is at least based on the processor information;
mapping the classified source databases to target database hardware based on the classified sizes and the stored database parameters, the target database hardware being segmented into containers defined by one or more container parameters such that the classified source databases are mapped to the containers, wherein, 
one or more rules are defined to determine matches between database parameter for the classified source databases and container parameters for the containers; and
each container is allocated a pool of capacity from the target database hardware that comprises at least a quantity of processing resources and a quantity of storage resources; and
migrating data from the source databases to the target database hardware based on the mappings.

The limitations of storing, classifying, mapping and migrating, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim elements preclude the steps from practically being performed in the mind. That is, other than reciting “A non-transitory computer-readable storage medium”, “a processor”, “a memory”, nothing in the claims elements precludes the step from practically being performed in the mind.  The computing 
This judicial exception is not integrated into a practical application. In particular, claims 10 and 18 only recite additional elements – A non-transitory computer-readable storage medium, a processor and a memory to perform the storing, classifying, mapping and migrating … steps. The computing device in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function to performing data migration) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-6, 8-15 and 17-20
The limitations as recited in claims 2-6, 8-15 and 17-20 are simply describe the concepts of data migration.   These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claim elements preclude the step from practically being performed in the mind. Thus, claims 2-6, 8-15 and 17-20 are directed to an abstract idea. 
The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there if no additional element of using to perform the storing and determining steps.  Therefore, the claims cannot provide an inventive concept.  The claims 2-8, 11-15 and 17-20 are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barros et al., US 2012/0131567 (hereinafter Barros), and further in view of Bivens et al., US 2019/0356730 (hereinafter Bivens).

Regarding claim 1, Barros discloses a method for performing data migration using database consolidation, the method comprising:
storing information and database parameters about a plurality of source databases from a source system, the database parameters comprising a location, a security zone, and processor information for the source databases (e.g. obtaining a selection of at least one of the potential source computing environments as indeed being appropriate for the migration; and storing the selection in a target list. The obtaining of the configuration data is carried out by the configuration management service module executing on at least one );
classifying each of the plurality of source databases to one of a plurality of predetermined database sizes based on the stored information and database parameters, wherein the classifying is at least based on the processor information (e.g. based on the data characterizing the source computing environment and the specification of the target computing environment, categorizing the migration into one of a plurality of categories; and specifying the migration in accordance with a migration technique selected based on the categorizing step, Barros: [0004]);
mapping the classified source databases to target database hardware based on the classified sizes and the stored database parameters (e.g. The specification of the source environment is typically quite detailed, whereas that of the target environment is more in the nature of a desired objective and there may be fewer configuration details as compared to the source environment. One or more embodiments provide a deep structural mapping between the target objectives and the approach used to accomplish the migration.  ), 
migrating data from the source databases to the target database hardware based on the mappings (e.g. one or more instances select the type of migration approach based on the category (e.g., S1-S6) and apply these approaches in a systematic way to create the virtualized server or other target environment, Barros: Figs. 7, 10, 11, 15 and 18).
Barros does not directly or explicitly disclose the following:
the target database hardware being segmented into containers defined by one or more container parameters such that the classified source databases are mapped to the containers, wherein each container is allocated a pool of capacity from the target database hardware that comprises at least a quantity of processing resources and a quantity of storage resources.
one or more rules are defined to determine matches between database parameters for the classified source databases and container parameters for the containers.
Bivens teaches:
the target database hardware being segmented into containers defined by one or more container parameters such that the classified source databases are mapped to the containers, wherein each container is allocated a pool of capacity from the target database hardware that comprises at least a quantity of processing resources and a quantity of storage resources (e.g. Physical hardware resources 200, of cloud computing environment 52, may comprise of classifications of the hardware resources such as a storage device pool 202, a GPU device pool 204, a CPU device pool 206, a memory device pool 208, and a network device pool 210; thus the physical hardware resources have been interpreted as the target database hardware being segmented into pools, interpreted as containers.  The ).
one or more rules are defined to determine matches between database parameters for the classified source databases and container parameters for the containers (e.g. the management module 250 interacts with individual tenants 212A-n to receive workload requests and locate the best suitable hardware resources for the given workload. Individual hardware resources of the physical hardware resources 200 are tracked and a mapping is maintained between each respective tenant 212A-n and respective assigned hardware resource, Bivens: [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Biven to provide increasing efficiency during a performance of the workload.

Regarding claim 2, Bivens further teaches, wherein the container parameters comprise at least the location database parameter and the security zone database parameter (e.g. Resource pooling: e.g., country, state, or datacenter, Bivens:[0036] and [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as 

Regarding claim 3, Bivens further teaches, wherein an unmapped classified source database is mapped to a container when database parameters for the unmapped classified source databases match container parameters for the container (e.g. Workloads layer 110 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation 111; software development and lifecycle management 112; virtual classroom education delivery 113; data analytics processing 114; transaction processing 115; and, in the context of the illustrated embodiments of the present invention, various resource monitoring and allocation functionality 116, Bivens: [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 4, Bivens further teaches, wherein mapping the classified source databases to target database hardware further comprises:
selecting at least one unmapped classified source database with location and security database parameters (e.g. The techniques of this disclosure preferably are implemented within the context of a "disaggregated" computing system wherein a "disaggregated server"--sometimes referred to herein as a );
selecting a container for the unmapped classified source database that comprises matching location and security container parameters and that comprises available capacity for the unmapped classified source database (e.g. Individual hardware resources from these pools can be selected to assemble computer systems on-demand. Thus, a bare-metal computer system with a flexible capacity of individual computing resources may be assembled in a disaggregated system, such that workloads are computed based on hardware resource configurations that are most suitable for the respective workload. In one embodiment, for example, a system may be constructed with an extremely high capability of memory size but with a more moderate capacity of CPU and other resources, for a memory-intensive workload. This functionality is enabled by the use of point-to-point circuit wire level switching, Bivens: [0024]); and
mapping the unmapped classified source database to the selected container (e.g. the management module 250 interacts with individual tenants 212A-n to receive workload requests and locate the best suitable hardware resources for the given workload. Individual hardware resources of the physical hardware resources 200 are tracked and a mapping is maintained between each respective tenant 212A-n and respective ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 5, Bivens further teaches, wherein mapping the classified source databases to target database hardware further comprises:
when a container with location and security container parameters that matches the unmapped classified source database parameters and has available capacity for the unmapped classified source database is not found, creating a new target database hardware container assignment with container parameters that are based on the database parameters of the at least one unmapped classified source database (e.g. the management module 250 interacts with individual tenants 212A-n to receive workload requests and locate the best suitable hardware resources for the given workload. Individual hardware resources of the physical hardware resources 200 are tracked and a mapping is maintained between each respective tenant 212A-n and respective assigned hardware resource. Each hardware resource is identified using a unique identifier, Bivens: [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.


selecting one or more computing nodes of the target hardware for the new target database hardware container assignment, the selected computing nodes including at least a security parameter that matches the database parameters of the at least one unmapped classified source database (e.g. Barros discloses cloud computing node, see Barros: Fig. 23.  Bivens teaches: Individual hardware resources from these pools can be selected to assemble computer systems on-demand. Thus, a bare-metal computer system with a flexible capacity of individual computing resources may be assembled in a disaggregated system, such that workloads are computed based on hardware resource configurations that are most suitable for the respective workload. In one embodiment, for example, a system may be constructed with an extremely high capability of memory size but with a more moderate capacity of CPU and other resources, for a memory-intensive workload. This functionality is enabled by the use of point-to-point circuit wire level switching, Bivens: [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Regarding claim 8, Barros further discloses, wherein, the one or more rules are input by a user (e.g. In one or more embodiments, the design UI 3214 will pop up to prompt the ).

Regarding claim 9, Barros further discloses, wherein the container parameters that define that one or more containers are customized by a user, the customized container parameters being input by the user into a user interface (e.g. In one or more embodiments, the design UI 3214 will pop up to prompt the user to enter the required information into the fields needed for the chosen approach, Barros: [0066]).

Claims 10-15 recite a non-transitory computer readable medium performing steps are similar to subject matter of claims 1-6.  Therefore, claims 10-15 are rejected by the same reason as discussed in claims 1-6.

Claims 16-18 recite a system for performing steps are similar to subject matter of claims 1-2 and 4.  Therefore, claims 16-18 are rejected by the same reason as discussed in claims 1-2 and 4.

Regarding claim 19, Bivens further teaches, wherein, after the source databases are mapped to the target database hardware, the target database hardware resources are trimmed to fit the mapped source databases (e.g. workloads themselves may be monitored to determine which class of access pattern they best fit into, however, the dynamically constructed disaggregated systems may also be allocated with resources built to serve a specific class previous to or subsequent to accepting such classes of workloads, Bivens: [0088]).


Regarding claim 20, Bivens further teaches, wherein, prior to the mapping of the source databases, the target database hardware resources comprise a quantity of computing nodes, and the target database hardware resources are trimmed to fit the mapped source database by reducing the quantity of computing node (e.g. each respective tenant 212A-n may be assigned individual respective hardware resources 200 within a quantum step sizing restriction. The quantum sizing restriction may require that a minimum of one CPU device 206A-n be assigned to a tenant 212A-n, with additional CPU devices 206A-n being provisioned to the tenant 212A-n in two, four, etc. quantities, Bivens: [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systematic migration of workload based on classification as disclosed by Barros to include method of optimizing a distribution of hardware resources as taught by Bivens to provide increasing efficiency during a performance of the workload.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues:  Bivens fails to disclose or suggest that “the target database hardware [is] segmented into containers that are defined by one or more container parameters such that the classified source databases are mapped to the containers” and “wherein each container is allocated a 
Examiner Response:  Examiner respectfully disagrees because the Bivens reference teaches techniques at least in Figures 4-5 and paragraphs [0055]-[0062] as indicated in the rejection above.  According to Bivens, physical resources, e.g. in Fig. 5, is the physical hardware resources, see Bivens [0059], comprising classifications of the hardware resources such as pools.  The pools have been interpreted as containers.  Bivens also teaches tenants 212A-n that has been interpreted as source databases, each respective tenant may be assigned an arbitrary quantity of an individual respective hardware resource within a limit of total system capacity and/or an available quantity of the respective hardware resources, see Bivens [0058] and [0061].  
In one embodiment, the management module 250 interacts with individual tenants 212A-n to receive workload requests and locate the best suitable hardware resources for the given workload. Individual hardware resources of the physical hardware resources 200 are tracked and a mapping is maintained between each respective tenant 212A-n and respective assigned hardware resource. 
Each respective tenant 212A-n may be assigned individual respective hardware resources 200 in arbitrary quantities. In one embodiment, each respective tenant 212A-n may be assigned an arbitrary quantity of an individual respective hardware resource 200 within a limit of total system capacity and/or an available quantity of the respective hardware resources 200. For example, a memory device 208A-n allocated from the memory pool to a respective tenant 212A-n may be provided in a minimal unit of allocation (e.g., a byte or word) up to 
In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. The rejection under 35 USC 103 is maintained at this time. Applicant is invited to further amendment the claims to overcome the prior arts made of record. Examiner asserts that the prior arts made of record teaches Applicants’ claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153